Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed October 1, 2021 has been entered.  Claims 1, 4-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection.  
Response to Arguments
Applicant’s arguments, filed June 3, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 4-20 have been withdrawn.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Following the applicant’s amendments to the claims the best available art is US 7325845, taught by Bartos, in view of DE 10036945, taught by Marondel.  The invention of Bartos in view of Marondel details a spring loaded lock and latch similar to the applicant’s invention except for a key difference.  While the latch assembly of Bartos in view of Marondel includes a damping buffer mounted on the proximal end of the elongated latch bolt, that buffer is not in the form of an O-ring made of elastomeric material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675